

115 HR 2983 IH: Stop the Asian Carp Now Act of 2017
U.S. House of Representatives
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2983IN THE HOUSE OF REPRESENTATIVESJune 21, 2017Ms. Kaptur (for herself, Mr. Huizenga, Mr. Ryan of Ohio, Mr. Joyce of Ohio, Ms. Slaughter, Mr. Nolan, Mr. Trott, Mr. Bergman, Mr. Moolenaar, Mr. Walberg, Mr. Kildee, Mr. Upton, Mr. Schneider, Mr. Bishop of Michigan, Mrs. Dingell, Mrs. Lawrence, Mr. Walz, Mr. Quigley, Mr. Conyers, Ms. Moore, Mr. Gallagher, Mr. Collins of New York, Ms. Schakowsky, Mr. Mitchell, Mr. Duffy, Mr. Pocan, Mr. Levin, Ms. Fudge, Mr. Latta, Mr. Higgins of New York, Mr. Amash, and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of the Army, acting through the Chief of Engineers, to release an interim
			 report related to aquatic nuisance species control, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Stop the Asian Carp Now Act of 2017. 2.Brandon Road StudyNot later than 7 days after the date of enactment of this Act, the Secretary of the Army, acting through the Chief of Engineers, shall release for public comment the interim report relating to the Tentatively Selected Plan for the Great Lakes and Mississippi River Interbasin Study Brandon Road Study that was scheduled for release on February 27, 2017.
		